               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF WISCONSIN
                       MILWAUKEE DIVISION

PETER LUEBKE,
individually, and on behalf of
all others similarly situated,

             Plaintiff,                        CASE NO. 17-cv-969

      v.

WISCONSIN ELECTRIC POWER COMPANY d/b/a
WE ENERGIES,

             Defendant.


                DECLARATION OF SUMMER H. MURSHID



      I, Summer H. Murshid, certify under penalty of perjury that the

following is true and correct to the best of my knowledge and recollection:

      1.      I am one of the Attorneys representing the Plaintiffs in this

matter.

      2.     Following Defendant's Answer to the original Complaint,

Plaintiff sent his first round of discovery and a Fed.R.Civ.P 30(b)(6)

Deposition Notice.

      3.     Shortly thereafter, the Parties stipulated to conditional

certification for the Collective Plant Electrician Class. (ECF No. 14.) The

Court granted the Parties' stipulation on October 27, 2017. (ECF No. 15.)




    Case 2:17-cv-00969-WED Filed 11/02/18 Page 1 of 12 Document 62
Class Counsel sent out Notice to putative class members on November 7,

2018.

        4.    During the 45 day notice period, 22 Plant Electricians filed

timely consent forms and affirmatively opted in to the case.

        5.    During this time, Defendant responded to Plaintiff's initial

discovery requests and provided time and payroll records for Plant

Electricians, as well as other responsive information. filed timely consent

forms and affirmatively opted in to the case.

        6.    In early December 2017, Class Counsel and Defendant's Counsel

conferred on whether the Parties would be amenable to discussing

settlement.

        7.    The Parties stipulated to conditional certification of the newly

added Collective Hourly Employee Class on February 25, 2018. (ECF No.35.)

The Court granted the stipulation on February 26, 2018 (ECF No. 26), and

Class Counsel sent notice to the putative Collective Class members on March

5, 2018.

        8.    During the 30 day notice period, 70 individuals filed timely

consent forms and affirmatively opted in to the case.

        9.    Shortly thereafter, the Parties agreed to engage in mediation

and jointly selected Deborah Huade of JAMS to mediate the case on a class

and collective basis.




    Case 2:17-cv-00969-WED Filed 11/02/18 Page 2 of 12 Document 62
      10.    The Parties agreed in May 2018 to proceed to mediation, which

was scheduled for September 27, 2018.

      11.    In order to engage in productive settlement discussions, the

Parties conferred regarding the discovery needed to allow Class Counsel to

adequately evaluate the claims of the collective class and putative Rule 23

classes' members.

      12.    Defendant had previously provided the time and payroll data for

Collective Plant Electrician Class. During the months leading up to

mediation, Defendant also provided the time and payroll for the Collective

Hourly Employee Class.

      13.    Additionally, Defendant provided time and payroll data for the

Rule 23 Plant Electrician Class and the Rule 23 Hourly Employee Class.

      14.    Upon receipt of the time and payroll data, Class Counsel was

able to create a damages model to calculate the amounts owed to Collective

and Class members within the relevant statutory periods.

      15.    The model allowed for different assumptions regarding the

lengthz of mandatory pre-shift changeover/turnover requirements, the

amount of liquidated damages and the amount of civil penalties.

      16.    Class Counsel shared the model with Defendant's Counsel on

July 10, 2018.




    Case 2:17-cv-00969-WED Filed 11/02/18 Page 3 of 12 Document 62
      17.    Throughout August and September, the Parties worked to

understand the opposing side's assumptions and refine the model accordingly

in preparation for mediation.

      18.    In all, pursuant to requests from both the Mediator and

Defendant's Counsel, Class Counsel created three seperate versions of the

model, using a variety of different assumptions, and ran over forty different

damages calculations.

      19.    The Parties also exchanged mediation statements in advance of

mediation outlining their differing evaluations of the potential claims in light

of the facts and law.

      20.    On September 27, 2018, the Parties engaged in a full day of

mediation but were unable to reach a final resolution.

      21.    During the subsequent weeks, the Parties engaged in ongoing

good-faith, arms-length settlement discussions and were able to reach a

resolution in principal on October 15, 2018 to settle settle this matter on a

class-wide basis for $4,200,000.00 inclusive of attorneys’ fees and costs.

      22.    After notifying the Court that the Parties reached a settlement

(ECF No. 57), the Parties worked diligently to reduce their agreement to

writing and finalize the other necessary details for the settlement – including

the language in the Notice of Class Action Settlement, finalizing a pro rata

allocation of the settlement funds amongst the classes’ members, and other

documents necessary to memorialize their agreement.




    Case 2:17-cv-00969-WED Filed 11/02/18 Page 4 of 12 Document 62
      23.    This Agreement is fair and was reached at arm’s length and in

recognition of the risks faced by all Parties.

      24.    The settlement is structured to maximize payment to

participating Class Members as there is no claims process to participate in

the Rule 23 Classes' portion of the settlement.

      25.    The Agreement‘s terms outlined above are fair and reasonable

for the Parties. Real disputes exist between the Parties as to whether liability

exists in this case and, if liability were proven, the extent of the damages.

Specifically, the Parties disagree on whether the time spent in mandatory

pre-shift changeover/turnover meetings was compensable under the FLSA

and/or applicable state and/or local law, the manner of determining the

length of time spent performing pre-shift changeover/turnover requirements,

Plaintiffs’ ability to prove a willful violation of the FLSA, and the

amount/extent of any award of liquidated damages and/or civil penalties due

to the classes’ members.

      26.    The claims are relatively small for each individual class member

as they depend on each class members’ length of employment, hours spent

performing work for We Energies or WPS, and the amount of time spent

engaged in pre-shift changeover/turnover meetings.

      27.    Under the Agreement, the average recovery per class member is

$3,500.00 after deducting the service payments and consideration for

attorneys’ fees and costs.




    Case 2:17-cv-00969-WED Filed 11/02/18 Page 5 of 12 Document 62
      28.    This amount constitutes a substantial recovery in light of the

type of claim, Class Counsel’s evaluation of the classes’ payroll and time

records, and the risks of continued litigation.

      29.    Despite the Parties’ divergent views regarding the Plaintiff’s

assertions in his Complaint, they were able to work toward a compromise in

this matter and negotiate at arm’s length to resolve the claims of Plaintiff

and putative class members.

      30.    The Parties engaged in a full day of mediation and as well as

extensive discussions in the weeks and months leading up to mediation.

      31.    Even after mediation session ended, the Parties continued to

engage arms' length discussions to identify and various terms and conditions

of the settlement.

      32.    As stated above, the average recovery is $3,500.00 after

attorneys’ fees, costs, and service payments.

      33.    This is a substantial recovery in light of the type of claim and a

fair amount given the risks in the case, including the risk that Plaintiff and

putative class members would receive nothing at trial.

      34.    The settlement allocation has been calculated in the most

precise manner possible.

      35.    Starting with Defendant's records of the Plaintiff's and the

classes' member's hours worked during the relevant statutory period, Class

Counsel was able to determine how many hours were worked per workweek,




    Case 2:17-cv-00969-WED Filed 11/02/18 Page 6 of 12 Document 62
per person. Using 10 minutes as the amount of time spent each work day

engaged in pre-shift changeover/turnover requirements by each Collective

and Class member, Class Counsel was able to determine on a workweek by

workweek basis, the amount of overtime, if any, that should have been paid

had Defendant provided compensation for the time spent enganged in

mandatory pre-shift turnover/changeover meetings or performing other pre-

shift changeover/turnover tasks.

      36.    Liquidated damages and civil penalties were also factored in

according to whether a particular workweek fell within the FLSA’s potential

three-year statutory period or within Wisconsin law’s two-year period. Each

individual’s total potential damages were tallied for the entire statutory

period divided by projected total damages to determine that individual’s pro-

rata percentage of the potential damages. That percentage was multiplied by

the portion of the net settlement funds to determine each person’s pro rata

portion of the settlement.

      37.    Each class member’s pro rata portion was split between W2

wage and 1099 income as provided by the FLSA and Wisconsin state and/or

local law.

      38.    The Agreement provides that Plaintiff Luebke will receive a

service payment in recognition of his efforts as well as the benefit each class

member derived from his individual efforts. (ECF No. 60-1, ¶ 22.) A service

payment of $25,000.00 to Plaintiff Luebke is fair and reasonable given the




    Case 2:17-cv-00969-WED Filed 11/02/18 Page 7 of 12 Document 62
efforts undergone and risks assumed by Plaintiff Luebke in initiating

litigation and securing a recovery on behalf of himself as well as on behalf of

the nearly 800 individuals in the classes.

         39.   Plaintiff Luebke took the risk to initiate the lawsuit on the

behalf of the Classes’ Members and has consistently provided information to

Class Counsel and represented the classes’ interests over the year since the

investigation and litigation was initiated.

         40.   Attorneys’ fees and costs are recoverable under the FLSA and

state wage and hour statutes at issue in this litigation. See 29 U.S.C. §

216(b); Wis. Stat. §109.03(6). Class Counsel accepted the case on a 1/3

contingency basis, exclusive of costs, bearing the entire risk in the event that

there was no recovery resulting from either a failure of proof at trial, or

Defendant's inability to satisfy a judgment.

         41.   When Class Counsel accepted this case, it was unknown

whether this matter could be resolved early in the litigation, or if substantial

motion practice and trial would be necessary.

         42.   Importantly, under the terms of the legal services agreement,

Class Counsel would receive no payment for attorneys’ fees or reimbursement

for costs incurred if the litigation was unsuccessful

         43.   Despite this risk, Class Counsel has incurred considerable costs

in expert fees and other costs as a result of their advocacy on behalf of the

class.




    Case 2:17-cv-00969-WED Filed 11/02/18 Page 8 of 12 Document 62
      44.    Accordingly, Class Counsel seeks one-third of the total value of

the settlement as compensation for its fees. (ECF No. 60-1.) The total value of

the settlement is $4,200,000.00, and 33.33% of that amount is $1,400,000.00.

      45.    Class Counsel faced significant risks in this litigation, based

upon the strength of the legal and factual defenses asserted by Defendant as

well as the risks incident to obtaining satisfaction of any future judgment.

      46.    Plaintiff must also be a member of the class he or she

represents. The members of the Rule 23 Class are definite. The Parties have

identified these individuals, have produced discovery and payroll records

regarding them, and have calculated their potential damages. The Rule 23

Class definition does not include any subjective criteria. The Rule 23 Classes

include hourly employees and Plant Electricans who were subject to pre-shift

changeover/turnover requirements during a specific period of time. Plaintiff

is a member of the classes he represents, is a former employee of Defendant,

and was subject to the pay practices at issue in the Complaint. Based on

information provided by Defendant, there are approximately 800 members of

the Rule 23 Class.

      47.    Hawks Quindel, S.C. seeks to represent the Rule 23 Class.

Hawks Quindel, S.C., has served as class counsel in over one-hundred similar

wage and hour disputes in front of this Court, as well as the Western District

of Wisconsin, and is experienced in handling complex wage and hour class

actions




    Case 2:17-cv-00969-WED Filed 11/02/18 Page 9 of 12 Document 62
      48.    Neither Plaintiff nor Defendant are aware of any other pending

litigation regarding this controversy.

      49.    Attached to this Declaration are true and correct copies of the

following:

                a. Berger v. Xerox Corp. Ret. Income Guarantee Plan, No.

                   00-584-DRH, 2004 U.S. Dist. LEXIS 1819, at *7 (S.D. Ill.

                   Jan. 22, 2004);

                b. Gilliam v. Addicts Rehab. Ctr. Fund, No. 05 Civ. 3452

                   (RLE), 2008 U.S. Dist. LEXIS 23016, at *15 (S.D.N.Y. Mar.

                   24, 2008);

                c. Johannsen v. Argon Industries, E.D. Wis. Case No. 2:15-

                   cv-01080-JPS, ECF No. 70 (July 15, 2016);

                d. Johannsen v. Lyall Manufacturing, E.D. Wis. Case No.

                   2:15-cv-00897-DEJ, ECF Nos. 45, 45-1 (September 12,

                   2016);

                e. Hernandez v. La Fuente Ltd., E.D. Wis. Case No. 2:13-cv-

                   00366-RTR, ECF No. 102 (November 15, 2014);

                f. McReynolds v. Merrill Lynch, N.D. Ill. Case No. 1:05-cv-

                   6583, ECF No. 616 (Dec. 6, 2013);

                g. Pintor v. Fall River Group, Inc., 2:17-cv-865-PP, ECF No.

                   48 (October 1, 2018);




   Case 2:17-cv-00969-WED Filed 11/02/18 Page 10 of 12 Document 62
          h. Pintor v. Hypro, Inc., 2:17-cv-890-PP, ECF No. 53 (October

             1, 2018);

          i. Rossman v. A.R.M. Corporation d/b/a/ Comfort Keepers, et

             al., 1:16-cv-00493-WCG, ECF No. 94 (December 15, 2017);

          j. Brandt v. WSB-Grafton, Inc., et al., 2:16-cv-01588-PP,

             ECF No. 83 (October 17, 2017);

          k. Thompson et al., v. Carma Laboratories, 16-CV-00030-

             DEJ, ECF No. 31 (E.D. Wis. August 15, 2016);

          l. Hanson v. Helgesen Industries, Inc., 2:15-cv-00878-DEJ

             (E.D. Wis. September 14, 2016), ECF No. 112;

          m. Webb et al., v. Midwestern Wheels Inc., et al., 15-CV-1538,

             ECF No. 42 (W.D. Wis. July 5, 2016);

          n. Ordonez v. Pop Manufacturing, Inc., et al., 15-CV-823-

             JPS, ECF Nos. 32, 34 (E.D. Wis. October 30, 2015);

          o. Nordgren, Evan v. Epic Systems Corp., 3:13-CV-00840-

             BBC, ECF No. 88 (W.D. Wis. March 20, 2015);

          p. Trujillo et al., v. Saelens’ Corp., 13-CV-1096-JPS, ECF No.

             25, 39 (E.D. Wis. May 15, 2014);

          q. Beierle et al., v. BR Metal Technology, 13-CV-01280-CNC,

             ECF No. 28, 40 (E.D. Wis. June 26, 2014);

          r. Williams v. Cargill, 2:09-cv-01006-LA, ECF No. 81 (E.D.

             Wis. Mar. 23, 2014);




Case 2:17-cv-00969-WED Filed 11/02/18 Page 11 of 12 Document 62
               s. Fosbinder-Bittorf v. SSM Health Care of Wisconsin, Inc.,

                  11-CV-592-WMC, ECF No. 150 (W.D. Wis. Oct. 23, 2013);

               t. Denk v. Pine Ridge Assisted Living et al., 3:11-cv-00210-

                  WMC, ECF No. 81 (W.D. Wis. Aug. 7, 2012).



Dated this 2nd day of November, 2018


                                            s/ Summer H. Murshid
                                             Summer H. Murshid




   Case 2:17-cv-00969-WED Filed 11/02/18 Page 12 of 12 Document 62
